El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez se radicó una soli-citud contra el entonces Tesorero de Puerto Bico, Manuel V. Domenecli, sustituido más tarde por el actual incumbente, Bafael Sancho Bonet, en la cual se interesa un auto de mcm-cíamus contra el Tesorero de Puerto Bico que le ordene la expedición de un cheque por el montante de cierta indem-nización concedida por la Comisión Industrial de Puerto Bico al peticionario Beyes Soto. Oportunamente radicó el Tesorero de Puerto Bico una moción solicitando el traslado de este pleito a la Corte de Distrito de San Juan, por ser éste el distrito de su residencia. ‘Se opuso el demandante, y contra la resolución decretando el traslado, luego de denegada la reconsideración de la misma, se interpuso el presente, re-curso de apelación.
*952Un solo error señala el apelante en sn alegato, a saber:
"Que la Corte de Distrito de Mayagüez erró al declarar con lu-gar la moción de traslado del presente caso para ante la Corte de Distrito de San Juan.”
Al discutir este error el apelante lo hace bajo tres aspec-tos distintos, es decir:
(a) Que los dos affidavits de mérito que se acompañaron a la moción de traslado son nulos, porque uno de ellos fue jurado por el Tesorero ante su propio abogado Lie. Manuel Cruz Horta y el otro lo fue por el prediebo Manuel Cruz Horta ante el subsecretario de la Corte de Distrito de San Juan, sosteniendo el demandante la nulidad de dichos jura-mentos, por entender que el abogado, en su carácter de no-tario, no puede administrar juramento a su cliente, ni un subsecretario de una corte de distrito tampoco puede auto-rizarlos en relación con documentos de pleitos que se trami-tan ante una corte distinta de aquella donde él ejerce el cargo, discutiendo el apelante, además, bajo este primer aspecto, el hecho de que no fueron cancelados sellos de rentas internas de 25 centavos en relación con dichos dos juramentos, omi-sión ésta que según él los invalida;
(b) Que de acuerdo con la sección 15 de la Ley número 85, aprobada el 14 de mayo de 1928 (Leyes de ese año, pág. 631), denominada “Ley de Indemnizaciones por Accidentes del Trabajo”, el caso que nos ocupa debe ventilarse en el distrito donde ocurrió el accidente, que en este caso lo fué el distrito de Mayagüez; y
(c) Que de acuerdo con el artículo 79 del Código de En-juiciamiento Civil, este caso, según el apelante, debe también verse en el distrito de Mayagüez, y no en el de San Juan donde reside el demandado.
Discutiremos los distintos aspectos de la cuestión en el orden anteriormente establecido:
 (<a) Se ha resuelto en esta jurisdicción, siguiendo la regla establecida en el Continente, que los abogados que os-*953tentan la representación de algnna de las partes en nn pleito no deben ejercer funciones de notario en relación con el mis-mo a los efectos de tomar juramentos a sns clientes o para otros fines, y se lia dicho qne semejante práctica no es pro-pia y no debe seguirse; pero nunca se ha dicho que un jura-mento así tomado sea nulo. Negrón v. Superintendente de Elecciones, 11 D.P.R. 366; Rivera v. Cámara, 17 D.P.R. 528.
La ley sobre declaraciones juradas (affidavits, juramentos y afirmaciones), en su artículo 2, según fué enmendado por la ley de 9 de marzo de 1910, autoriza a cualquier secretario de una corte de distrito o del Tribunal Supremo pará tomar juramentos y no establece diferencia entre su autoridad a este efecto y la conferida a los jueces del Tribunal Supremo, jueces de distrito y jueces municipales y de paz. No existe disposición alguna, como antes indicamos, que limite la fa-cultad de los secretarios de las cortes de distrito para tomar juramentos a pleitos o procedimientos que se tramitan ante la corte donde ellos actúan. Sólo se ha resuelto en el caso de Pérez v. López, 18 D.P.R. 651, que un secretario de una corte municipal no tiene facultades para tomar el juramento de una demanda que ha de presentarse ante una corte de dis-trito ; pero la ley que autoriza a los secretarios de las cortes municipales a tomar juramentos es la de 8 de marzo de 1906, pág. 101, distinta de la sección 2 antes citada, que autoriza a los secretarios de las cortes de distrito, jueces del Supremo, etc., para administrar juramentos.
En el caso de Pueblo v. Rodríguez, 49 D.P.R. 470, se cita con aprobación el de El Pueblo v. Colón, 17 D.P.R. 1011, que sostiene que los subsecretarios de las cortes de distrito están autorizados para tomar juramentos lo mismo que los secre-tarios de quienes derivan su autoridad.
No tiene razón el apelante en lo que se refiere al defecto de cancelar sellos en relación con los dos juramentos antes citados, pues de acuerdo con el inciso 22 de la sección 16 de la Ley de Rentas Internas de Puerto Rico (núm. 85), *954aprobada el 20 de agosto de 1925 (Leyes de ese año, pág. 584), expresamente se exime del impuesto de 25 centavos a los affidavits o declaraciones de autenticidad “que se otor-guen por funcionarios oficiales en la tramitación de asuntos oficiales.” Ya fiemos visto que se trata en este caso de una demanda contra el Tesorero de Puerto Rico en su carácter oficial. Por consiguiente, no existe la nulidad alegada por el apelante.
(b) Pasemos afiora al segundo aspecto de la cuestión. La sección 15 de la “Ley de Indemnizaciones por Accidentes del Trabajo” (núm. 85 de 1928, pág. 631) se contrae 'exclusivamente al recurso de revisión que autoriza dicfia ley contra las decisiones de la Comisión Industrial, concediendo jurisdicción a ese efecto a la corte de distrito del distrito donde ocurrió el accidente; pero en el presente caso no se trata de revisar una orden o decisión de la Comisión Industrial, sino de un procedimiento completamente independiente de aquél que motivó la decisión concediendo compensación al apelante. La circunstancia de que el objetivo de la acción de mandamus en este caso sea obligar al Tesorero a pagar la indemnización .ya concedida por la Comisión Industrial, y que de ese modo se relacione con el asunto que motivó la compensación al obrero, no hace aplicable la sección 15 citada por el apelante, que como hemos visto se contrae exclusivamente al recurso de revisión.
(c) Considerando afiora la tercera cuestión suscitada por el apelante, basta citar el caso de Clemente v. Junta Examinadora de Ingenieros, 38 D.P.R. 903, 906, y el de Mayagüez Dock & Shipping Co. v. Soltero, 42 D.P.R. 381, en que se trataba de un pleito de mandamus contra el Superintendente de Seguros, cuya residencia era en San Juan, y esta corte, al revocar la resolución que denegó el traslado, dijo lo siguiente :
“En el caso de Clemente v. Junta Examinadora de Ingenieros, 38 D.P.R. 903, en el que se interesó un auto de mandamus contra *955dicha junta declaramos que la demandada tenía derecho a la tras-lación del caso a la Corte de Distrito de San Juan porque en la ciudad de San Juan tiene su residencia la demandada.”

No existiendo, pues, el error señalando por el apelante, procede >en este caso confirmar en todas sus partes lia reso-lución apelada.

El Juez Presidente Señor del Toro no intervino.